Case: 15-50175       Document: 00513365827         Page: 1    Date Filed: 02/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-50175                        United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
RACHEL CRAWFORD,                                                          February 2, 2016
                                                                            Lyle W. Cayce
               Plaintiff - Appellant                                             Clerk

v.

SAN MARCOS CONSOLIDATED INDEPENDENT SCHOOL DISTRICT;
WALLY GONZALEZ,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CV-206


Before STEWART, Chief Judge, and REAVLEY and DAVIS, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Rachel 1 Crawford appeals the district court’s order
granting summary judgment in favor of Defendant-Appellee San Marcos
Consolidated Independent School District (the “District”). The district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1Crawford’s brief is inconsistent regarding whether her first name is spelled “Rachel”
or “Rachael.” We will use the spelling in the case caption.
     Case: 15-50175        Document: 00513365827          Page: 2     Date Filed: 02/02/2016



                                        No. 15-50175
ruled that the doctrine of claim preclusion 2 barred Crawford’s Americans with
Disabilities Act (“ADA”) claim because she could have raised that claim in one
of her previous lawsuits against the District. 3 We affirm.


                                               I.
       Crawford suffers from Asperger’s Syndrome, a psychological disorder
characterized by significant difficulties in nonverbal communication and social
interaction, as well as restricted and repetitive patterns of behavior and
interests.
       Crawford attended high school in the District. The District provided
Crawford special education services to accommodate her disability. Crawford
alleges that, while she was still a student, the District discriminated against
her on the basis of disability in two respects. She first alleges that, while she
was experiencing an emotional outburst at school, District employees
restrained her and injured her head. She also alleges that the District denied
her an appropriate education by segregating her from non-disabled students
in a closed room without providing her liquids or bathroom breaks. Crawford
claims that the District’s actions violated the ADA.
       This is the third time Crawford has sued the District. 4 Her first suit
against the District raised a claim pursuant to the Individuals with Disabilities
Education Act (“IDEA”). Because all the events giving rise to Crawford’s ADA


       2  Many courts and litigants, including the parties in this case, use the term “res
judicata” instead of “claim preclusion.” Commentators prefer the term “claim preclusion”
because it is more precise. CHARLES ALAN WRIGHT, LAW OF FEDERAL COURTS 680 (4th ed.
1983). We will therefore use the term “claim preclusion” to the exclusion of “res judicata.”
        3 Crawford also raised claims under IDEA, the Rehabilitation Act, and 42 U.S.C. §

1983 in her complaint, but she does not pursue those claims on appeal.
        4 Crawford’s mother filed the first suit against the District on Crawford’s behalf as her

next friend. After Crawford’s mother died, Crawford amended her complaint in the first case
to pursue her claims on her own behalf. Thus, Crawford was a named plaintiff in all three
suits against the District.
                                               2
    Case: 15-50175    Document: 00513365827     Page: 3   Date Filed: 02/02/2016



                                 No. 15-50175
claims had already occurred by the time Crawford filed the first suit, she could
have raised her ADA claims at the same time as her IDEA claim. However, she
did not do so. Crawford ultimately settled her IDEA claim against the District,
and the court entered a final judgment dismissing the first case with prejudice.
      In the instant case, Crawford now pursues the ADA claims she could
have pursued in the first suit. The District moved for summary judgment, and
the district court referred the summary judgment motion to a magistrate
judge. The magistrate judge recommended that the district court grant the
motion. He reasoned that, “[b]ecause all of the facts were known to [Crawford]
and her mother when the First Suit was filed, [Crawford] could have brought
the claims raised in the Current Suit in her First Suit.” The magistrate judge
therefore concluded that the doctrine of claim preclusion barred Crawford from
raising her ADA claims in the instant case.
      The magistrate judge warned Crawford that if she failed to file written
objections to the report and recommendation within fourteen days, she would
be barred “from de novo review by the District Court of the proposed findings
and recommendations in the Report,” as well as “from appellate review of
unobjected-to proposed factual findings and legal conclusions accepted by the
District Court,” “except upon grounds of plain error.”
      Crawford nevertheless failed to object to the report and recommendation.
The district court accordingly reviewed the report and recommendation for
plain error and found none. The district court therefore adopted the report and
recommendation in its entirety and granted summary judgment in the
District’s favor. Crawford now appeals.




                                       3
     Case: 15-50175       Document: 00513365827         Page: 4     Date Filed: 02/02/2016



                                       No. 15-50175
                                             II.
       “Ordinarily, ‘[w]e review a district court’s grant of summary judgment
de novo, applying the same standards as the district court.’” 5 However, if the
appellant “‘did not object to a magistrate judge’s findings of fact, conclusions of
law, or recommendation to the district court’ despite being ‘served with notice
of the consequences of failing to object[,]’” we instead review the district court’s
judgment for plain error. 6 The plain error standard applies to the magistrate
judge’s legal conclusions and factual findings alike. 7
       Crawford did not object to the magistrate judge’s report and
recommendation, even though the magistrate judge warned her of the
consequences of failing to object. Thus, the plain error standard governs this
appeal.


                                             III.
       Claim preclusion, also known as res judicata, 8 “bars the litigation of
claims that either have been litigated or should have been raised in an earlier
suit.” 9 For the following reasons, the magistrate judge did not plainly err by
concluding that Crawford could have and should have raised her ADA claims
in her first lawsuit against the District.




       5 Ortiz v. City of San Antonio Fire Dep’t, 806 F.3d 822, 825 (5th Cir. 2015) (quoting
Humana Health Plan, Inc. v. Nguyen, 785 F.3d 1023, 1026 (5th Cir. 2015)).
       6 Id. (quoting United States ex rel. Steury v. Cardinal Health, Inc., 735 F.3d 202, 205

n.2 (5th Cir. 2013)).
       7 Starns v. Andrews, 524 F.3d 612, 617 (5th Cir. 2008) (emphasis added) (citing

Douglass v. United Servs. Auto Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996) (en banc), superseded
by statute on other grounds, 28 U.S.C. § 636(b)(1)).
       8 CHARLES ALAN WRIGHT, LAW OF FEDERAL COURTS 680 (4th ed. 1983).
       9 Petro-Hunt, L.L.C. v. United States, 365 F.3d 385, 395 (5th Cir. 2004), cert. denied,

543 U.S. 1034 (2004) (quoting Southmark Corp. v. Coopers & Lybrand (In re Southmark
Corp.), 163 F.3d 925, 934 (5th Cir. 1999), cert. denied, 527 U.S. 1004 (1999)).
                                              4
     Case: 15-50175       Document: 00513365827          Page: 5     Date Filed: 02/02/2016



                                       No. 15-50175
       First, the first case and the current case involve identical parties. In both
cases, Crawford was a named plaintiff and the District was a named defendant.
       Second, the district court in the first case was a court of competent
jurisdiction.
       Third, the first case was concluded by a final judgment on the merits
because Crawford stipulated to dismissal of the first case with prejudice. 10
       Finally, the first case and the current case involve the same claim or
cause of action. Two cases involve the same claim or cause of action if they “are
based on the same nucleus of operative facts.” 11 Here, both cases involve the
same allegations that the District failed to provide disability-appropriate
educational services to Crawford. Moreover, both cases involve events that
occurred during the same time period. Thus, both cases involve the same
nucleus of operative facts, and, therefore, the claim or cause of action. 12
       Crawford argues that the first case and the current case do not involve
the same claim or cause of action because the IDEA claim she raised in the
first case is governed by different elements than the ADA claim she raises in
in the instant case. To support her argument, she cites Pace v. Bogulusa City
School Board, 403 F.3d 272 (5th Cir. 2005) (en banc), which states that
“relitigation of an issue is not precluded unless the facts and the legal
standards used to assess them are the same in both proceedings.” 13




       10  See United States v. Cunan, 156 F.3d 110, 114 (1st Cir. 1998) (“[A] voluntary
dismissal with prejudice is ordinarily deemed a final judgment that satisfies the [claim
preclusion] criterion.”).
        11 Petro-Hunt, 365 F.3d at 396 (citing Southmark, 163 F.3d at 934).
        12 See Draper v. Atlanta Independent School System, 377 F. App’x 937, 940 (11th Cir.

2010) (“Because [the prior case] and the instant case involve Plaintiff’s same primary right
to receive a proper education, Defendant’s same duty to provide a proper education, and the
same nucleus of operative fact, they involve the same cause of action for the purposes of [claim
preclusion].”).
        13 403 F.3d at 290.

                                               5
     Case: 15-50175       Document: 00513365827          Page: 6     Date Filed: 02/02/2016



                                       No. 15-50175
       Crawford’s argument confuses two distinct doctrines with different
elements. The standard Crawford cites from Pace applies to the doctrine of
issue preclusion (also known as collateral estoppel), not claim preclusion. 14 The
two doctrines are “very different.” 15 Claim preclusion “foreclos[es] any
litigation of matters that have never been litigated” on the ground that “they
should have been advanced in an earlier suit.” 16 Issue preclusion, by contrast,
“foreclos[es] relitigation of matters that have once been litigated and decided.” 17
Because issue preclusion, unlike claim preclusion, requires the matter in
question to be fully litigated in a prior proceeding, the doctrine only applies if
“the facts and the legal standards used to assess them are the same in both
proceedings.” 18 Claim preclusion, which is the only type of preclusion that this
appeal implicates, has no such requirement. 19 Because the first case and the
instant case involve the same nucleus of operative facts, the magistrate judge
correctly concluded that claim preclusion bars Crawford’s suit. 20
       In sum, the magistrate judge committed no error, plain or otherwise. 21
We therefore affirm the judgment.
       AFFIRMED.




       14  See id.
       15  CHARLES ALAN WRIGHT, LAW OF FEDERAL COURTS 680 (4th ed. 1983).
        16 Id. (emphasis added).
        17 Id. (emphasis added).
        18 Pace, 403 F.3d at 290 (quoting Southmark, 163 F.3d at 932).
        19 Compare Southmark, 163 F.3d at 932 (listing the elements of issue preclusion) with

id. at 934 (listing the elements of claim preclusion).
        20 See Petro-Hunt, 365 F.3d at 395 (citing Southmark, 163 F.3d at 934).
        21 See Draper, 377 F. App’x at 938-40 (applying claim preclusion in a factually similar

case).
                                              6